[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            OCT 18, 2006
                             No. 06-12449                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 02-00358-CV-FTM-33-DNF

DARYL LESLIE LAVENDER,


                                                           Plaintiff-Appellant,

                                  versus

KATHLEEN A. KEARNEY., et al.,

                                                                  Defendants,

DR. MICHAEL LIPSCOMB,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (October 18, 2006)

Before DUBINA, HULL and KRAVITCH, Circuit Judges.
PER CURIAM:

         Daryl Leslie Lavender, proceeding pro se, appeals the district court’s orders

denying the appointment of counsel, denying his motion to add a defendant or

amend the complaint, and granting summary judgment in his civil rights action

against Michael Lipscomb. For the reasons that follow, we affirm the district

court.

                                     I. Background

         Lavender was a civil commitment resident at the Florida Civil Commitment

Center (“FCCC”) under the Involuntary Civil Commitment of Sexually Violent

Predators Act (“Jimmy Ryce Act”), Fla. Stat. Ann. § 394.910. In March 2002,

Lavender, a white resident, was attacked and severely injured by Douglas Gray, a

black resident. The attack occurred after Gray had injured another white resident,

been placed in disciplinary segregation, and released back into the general

population. Proceeding pro se, Lavender brought suit under 42 U.S.C. § 1983,

raising three claims: (1) FCCC officials (including Michael Lipscomb) violated

Lavender’s constitutional rights by their deliberate indifference to the safety risk

posed by Gray; (2) FCCC officials (including Robert Briody) retaliated against

Lavender for having filed prior lawsuits against them; and (3) Briody and others

were deliberately indifferent to Lavender’s medical needs. All claims were



                                            2
dismissed except the deliberate indifference claim against Lipscomb. Lavender

then asked the district court to re-instate Briody as a defendant. The court

construed the request as a motion to amend the complaint. Finding that the

amendment was futile and that Lipscomb would be prejudiced, the district court

denied the request. The district court also denied Lavender’s motion to appoint

counsel.

      Lipscomb moved for summary judgment, asserting that he had no actual

knowledge that Gray posed a substantial risk to Lavender’s safety, and that under

the FCCC’s review policy, the decision to release Gray from disciplinary

segregation was made by an administrative committee of which Lipscomb was

only one member. Lavender opposed summary judgment and moved to compel

Lipscomb to respond to admission requests regarding the FCCC’s disciplinary

segregation policies. The district court denied Lavender’s motion to compel

because the requests to admit did not comply with local rules and called for the

interpretation of documents and policies. The district court granted summary

judgment for Lipscomb, finding that Lavender produced no evidence that

Lipscomb knew Gray posed a risk.

                                   II. Discussion

      On appeal, Lavender argues that summary judgment was improper, the



                                          3
district court abused its discretion by denying his motion to appoint counsel; and

the district court abused its discretion by denying his motion to add Briody as a

defendant.

A. Summary Judgment

       Lavender argues that summary judgment was improper because: Lipscomb

knew that Gray was a dangerous threat to white FCCC residents; the FCCC had no

rules regarding review of dangerous residents; he lacked the benefit of requested

discovery; and under Florida negligence law, the issue of whether his injury was

foreseeable should have been resolved by a jury.1

       We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the non-moving party. Skrtich v.

Thorton, 280 F.3d 1295, 1299 (11th Cir. 2002). Summary judgment is appropriate

if there is no genuine issue as to any material fact and the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(c). Once the moving party

meets its burden of showing the absence of a genuine issue of material fact, the

burden shifts to the non-moving party to submit sufficient evidence to rebut the



       1
         Lavender’s contention that the issue of foreseeability was a jury question under Florida
negligence law does not aid his cause. Mere negligence is not sufficient to establish a
deprivation of liberty interests pursuant to § 1983. Daniels v. Williams, 474 U.S. 327, 106 S.Ct.
662, 88 L.Ed.2d 662 (1986); see also Cook ex rel. Estate of Tessier v. Sheriff of Monroe County,
Fla., 402 F.3d 1092, 1115 (11th Cir. 2005).

                                                4
showing with affidavits or other relevant admissible evidence. Avirgan v. Hull,

932 F.2d 1572, 1577 (11th Cir. 1991).

       Lavender’s § 1983 claim rests on the contention that Lipscomb violated his

rights under the due process clause of the Fourteenth Amendment as set forth in

Youngberg v. Romeo, 457 U.S. 307, 102 S.Ct. 2452, 73 L.Ed.2d 28 (1982). Under

Youngberg, the involuntarily civilly committed have liberty interests under the due

process clause of the Fourteenth Amendment to reasonably safe conditions of

confinement, freedom from unreasonable bodily restraints, and such minimally

adequate training as might be required to ensure safety and freedom from restraint.

Id. at 322. We have held that Youngberg establishes that the due process rights of

the involuntarily civilly committed are “at least as extensive” as the Eighth

Amendment rights of the criminally institutionalized,” and therefore, “relevant

case law in the Eighth Amendment context also serves to set forth the contours of

the due process rights of the civilly committed.”2 Dolihite v. Maughon, 74 F.3d

1027, 1041 (11th Cir. 1996). Accordingly, for an involuntarily civilly-committed

plaintiff to establish a § 1983 claim for violation of his due process rights, he must



       2
         We have likewise held that the Eighth Amendment’s deliberate indifference
jurisprudence is applicable to the Fourteenth Amendment due process rights of pre-trial
detainees, Purcell v. Tombs County, Ga., 400 F.3d 1313, 1319 (11th Cir. 2005) (citing Marsh v.
Butler County, Ala., 268 F.3d 1014, 1024 n.5 (2001)), and foster children, Ray v. Foltz, 370 F.3d
1079, 1083 (11th Cir. 2004).

                                                5
show that state officials were deliberately indifferent to a substantial risk to his

safety. Purcell v. Tombs County, Ga., 400 F.3d 1313, 1319 (11th Cir. 2005).

      “[D]eliberate indifference is not the same thing as negligence or

carelessness.” Ray v. Foltz, 370 F.3d 1079, 1083 (11th Cir. 2004) (citing Estelle v.

Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976)). Rather, “a state

official acts with deliberate indifference only when he disregards a risk of harm of

which he is actually aware.” Id. (citing Farmer v. Brennan, 511 U.S. 825, 836,

114 S.Ct. 1970, 128 L.E.2d 811 (1994)). To establish deliberate indifference, a

plaintiff must show “that the defendant (1) was objectively aware of a risk of

serious harm; (2) recklessly disregarded the risk of harm; and (3) [that] this

conduct was more than merely negligent. Id. (citing McElligott v. Foley, 182 F.3d

1248, 1255 (11th Cir. 1999)).

      Here, Lavender argues that in releasing Gray from disciplinary segregation,

Lipscomb knowingly disregarded a substantial risk of serious harm to Lavender

and other FCCC residents because Lipscomb knew of Gray’s violent nature and

knew of his racial animus against white residents. But Lipscomb presented

evidence that he had no knowledge of the alleged risk posed by Gray, and

Lavender produced no verifiable evidence to refute Lipscomb’s contention. And

although Lipscomb may have known of Gray’s violent tendencies, there was no



                                            6
evidence he was aware that Gray posed a specific risk to Lavender or other white

FCCC residents. General knowledge about an inmate’s violent tendencies, without

more specific information about the risk, does not constitute deliberate

indifference. Carter v. Galloway, 352 F.3d 1346, 1349-50 (11th Cir. 2003).

Moreover, Lavender produced no evidence to refute that, pursuant to FCCC policy,

Gray was released from disciplinary confinement only after an administrative

committee determined Gray was no longer a risk to himself or others.

      Finally, Lavender’s claim that summary judgment was improper because he

was denied discovery also fails. The district court has wide discretion in deciding

whether a party is entitled to an opportunity for discovery. Halbert Int’l, Inc. v.

James, 157 F.3d 1271, 1280 (11th Cir. 1998). And under Federal Rule of Civil

Procedure 56(f), a court may allow a plaintiff to conduct additional discovery upon

a showing that it will enable him to rebut the summary judgment motion. Hall v.

United Ins. Co. of Am., 367 F.3d 1255, 1259 n.3 (11th Cir. 2004).

      Here, the record reveals that the court allowed discovery and instructed

Lipscomb to produce the records Lavender requested. Furthermore, Lavender

never requested additional discovery before summary judgment was granted.

Instead, Lavender moved to compel Lipscomb to admit that in 2005, the FCCC

implemented a policy requiring a minimum 45-day segregation following an



                                           7
aggravated battery. The district court denied this motion because the request was

improper and Lavender failed to comply with local rules. And even if Lipscomb

had affirmed this policy’s existence, it would not create a genuine issue of material

fact as to Lipscomb’s deliberate indifference a year before the policy was allegedly

implemented.

      Accordingly, we agree with the district court’s grant of summary judgment.

B. Motion to Appoint Counsel

      We review the denial of a plaintiff’s motion to appoint counsel for abuse of

discretion. Bass v. Perrin, 170 F.3d 1312, 1319 (11th Cir. 1999). A plaintiff in a

civil case has no constitutional right to counsel. Id. The district court has broad

discretion in making this decision, Killian v. Holt, 166 F.3d 1156, 1157 (11th Cir.

1999), and should appoint counsel only in exceptional circumstances, Dean v.

Barber, 951 F.2d 1210, 1216 (11th Cir. 1992). Non-exceptional circumstances

exists, inter alia, when there is no genuine dispute as to core facts and when the

legal claims are straightforward. Bass, 170 F.3d at 1320.

      Here, the facts and legal issues in this case were not complex, and Lavender

has offered nothing to show his inability to present his claims to the district court

without counsel. Indeed, a review of the record, including Lavender’s various

motions and Appellate Brief, indicates that Lavender was able to make arguments



                                           8
and cite legal standards despite his pro se status. Accordingly, the district did not

abuse its discretion in denying Lavender’s motion to appoint counsel.

C. Motion to Add Briody as a Defendant

      Finally, Lavender contends that the district court erred by concluding that

any amendment to the complaint would be futile because there was no undue

delay, bad faith , or dilatory motive in the request to amend. Lavender further

contends that Briody was a necessary party because, had Briody implemented

policies requiring segregation, the attack would not have occurred.

      We review the denial of a motion to amend a complaint for abuse of

discretion. Green Leaf Nursery v. E.I. DuPont De Nemours & Co., 341 F.3d 1292,

1300 (11th Cir. 2003). Rule 15(a) of the Federal Rules of Civil Procedure permits

a party to amend a pleading once as a matter of course “ at any time before a

responsive pleading is served.” Fed.R.Civ.P. 15(a). “If the case has more than one

defendant, and not all have filed responsive pleadings, the plaintiff may amend the

complaint as a matter of course with regard to those defendants that have yet to

answer.” Brewer-Giorgio v. Producers Video, Inc., 216 F.3d 1281, 1284 (11th Cir.

2000). But other than the circumstances in which the plaintiff may amend as a

matter of course, a party may amend his pleading only “by leave of court or by

written consent of the adverse party.” Fed.R.Civ.P. 15(a). District courts should



                                           9
generously allow amendments even when the plaintiff does not have the right to

amend the complaint. Rosen v. TRW, Inc., 979 F.2d 191, 194 (11th Cir. 1992)

(citing Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962)).

But a motion to amend may be denied on numerous grounds such as undue delay,

undue prejudice to the defendants, and futility of the amendment. Maynard v. Bd.

of Regents of Div. of Universities of Florida Dep’t of Educ., 342 F.3d 1281, 1287

(11th Cir. 2003) (citations omitted).

      Here, Lavender moved to add Briody after Lipscomb, who was then the only

defendant, had answered the complaint. Thus, Lavender did not have the right to

amend as a matter of course. Moreover, the district court properly determined that

the amendment was futile. First, Briody was never named as a defendant in the

only remaining claim before the district court (i.e., the claim alleging deliberate

indifference to a safety risk). Second, the claims against Briody involved a set of

facts different from those underlying the claim against Lipscomb such that adding

these claims would have unduly prejudiced Lipscomb. Third, Lavender’s claims

against Briody asserted that the FCCC had not implemented policies for

segregating residents, while the evidence showed that such policies were in place

at the time of the attack. Finally, the allegations against Briody show, at most, that

Briody acted with negligence and not the subjective awareness required for a



                                          10
constitutional violation of deliberate indifference. Foltz, 370 F.3d at 1083; Carter,

352 F.3d at 1349-50. Thus, allowing Lavender to amend his complaint would have

been futile, and the district court did not abuse its discretion in denying the

amendment.

                                   III. Conclusion

      For the foregoing reasons, we AFFIRM the district court in all respects.




                                           11